Title: To James Madison from John Graham, 10 August 1816
From: Graham, John
To: Madison, James


        
          Dear Sir
          Dept of State 10th Augt 1816.
        
        Mr Monroe who returned last Night has seen the enclosed, and directed me to send it to you. I am sorry to say that an unexpected delay has taken place in getting the translation which we had looked for, from Baltimore. It seems that the Gentleman who undertook to make it, finds an Arabic Dictionary necessary to the completion of it, and that such a thing is not to be had in Baltimore. We have looked for one here without success. Under these circumstances I have caused it to be intimated to this Gentleman that we would be satisfied with a general summary of the Contents of the Dey’s Letter, which I hope we will soon get from him. That with the enclosed from the Baron L’Escalier will perhaps enable you to give more particular directions as to the answer, than were contained in one of your late Letters

to me. With Sentiments of the greatest Respect & Regard I am Dear Sir your Mo Obt Sert
        
          John Graham
        
      